Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-16 are pending and under examination in this office action.
		
			Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed March 11, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Yucel et al.  (WO 2019036243). 
Yucel with regards to instant claim 1, teaches an oral composition (see abstract), a filler (i.e., starch, as required by instant claims 1, 12-13 and 15, see pg. 60, lines 13+) and water less than 10% and less than 5% (see pg. claim 17, therefore the composition has a water activity of about 0.85 or less (as required by instant claims 1, 8 and 10) and will also have a water activity than 0.60 and 0.80, as required by instant claim 9) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yucel et al.  (WO 2019036243) in view of Hang (US 20070184093) and Gao et al. (US 20150098996)
Yucel is applied here as above. Although Yucel per se did not teach that the at least a portion of the active agent is absorbed by at least a portion of the filler, it would have been obvious to one of ordinary skill in the art that the combination of an active agent such as nicotine, a filler such as starch and water less than 10% will have the active absorb some of the filler when mixed absent factual evidence to the contrary (as required by instant claim s7 and 14).
However Yucel fails to teach that nicotine is no more than 10% by weight and free of sugar and the formulation is in a pouch. 
Hang teaches an oral formulation in a pouch (see para 0043, as required by instant 11) wherein the active agent is a nutraceutical (see 0015, claim 15).

It would have been obvious to one of ordinary skill in the art to have combined Yucel with Hang and Gao and formulate an oral composition with various actives, such as nicotine, caffeine and ginseng with a reasonable expectation of success because the combination of the references makes it obvious to do so as the references are all drawn to an oral formulation for various uses such as providing tobacco without the use of nicotine (as taught by Gao.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 21 of U.S. Patent Application No. 16707351 in view of Gao (above) . Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the copending application and the instant claims are directed to an oral composition comprising at least one active agent, at least one filler and water, specifically wherein the active can be nicotine.
Gao is applied here as above.

In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1 - 16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 24 of U.S. Patent Application No. 16707583 in view of Gao (above).   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows   
Although the claims of the copending differ slightly from the instant claims, because both oral composition claims are open ended employing the term “comprising” it would have been obvious to one of ordinary skill in the art to have added xylitol as part of the sweetener as taught by Gao (see 0039).  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1- 16 of U.S. Patent Application No. 16707069.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

Both sets of claims recites an oral composition comprising: at least one active agent; a filler component; 
It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition. 

In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1- 20 of U.S. Patent Application No. 16707117.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:

Both sets of claims recites an oral composition comprising: at least one active agent; a filler component; a sweetener.  

It would have been obvious to one of ordinary skill in the art to have employed the instant claims in formulating the oral composition. 

Claims 1-16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent Application No. 16707057.   Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows: 
The claims of the copending are to an oral composition configured for oral use, the composition comprising a filler, an active ingredient, flavoring agent’s particulate filler, whilst the instant claims are to the same
 It would have been obvious to one of ordinary skill in the art to have been motivated to use the copending claims in practicing the instant claims with a reasonable expectation of success.
 
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/15/2021